uBid.com Holdings, Inc.






September 20, 2007


Via Hand Delivery
Personal and Confidential


Robert H. Tomlinson, Jr.
c/o uBid.com Holdings, Inc.
8725 W. Higgins Road, Suite 900
Chicago, IL 60631


Re:       Separation Agreement and Release


Dear Mr. Tomlinson:


As you know, your employment with uBid.com Holdings, Inc. (“the Company”) ended
on September 20, 2007. The purpose of this Separation Agreement and Release
letter (“Agreement”) is to set forth the specific separation pay that the
Company will provide you in exchange for your agreement to the terms and
conditions of this Agreement.


By your signature below, you agree to the following terms and conditions:


1.       End of Employment. Your employment with the Company ended effective
September 20, 2007. Upon your receipt of your final paycheck, which included
payment for services through September 20, 2007, you will have received all
compensation owed to you by virtue of your employment with the Company or
termination thereof. You are not eligible for any other payments or benefits
except for those expressly described in this Agreement, provided that you sign
and do not rescind this Agreement. The Company will send information to you
regarding your COBRA rights under separate cover.


2.       Separation Pay. Specifically in consideration of your signing this
Agreement and subject to the limitations, obligations, and other provisions
contained in this Agreement, the Company agrees to pay you $95,489.11, which is
the equivalent of your regular compensation through December 29, 2007, less
applicable withholding, to be paid in a lump sum within ten business days after
the expiration of the rescission period described in this Agreement.


3.       Release of Claims. Specifically in consideration of the separation pay
described in Section 2, to which you would not otherwise be entitled, by signing
this Agreement you, for yourself and anyone who has or obtains legal rights or
claims through you, agree to the following:


a.       You hereby do release, agree not to sue, and forever discharge the
Company of and from any and all manner of claims, demands, actions, causes of
action, administrative claims, liability, damages, claims for punitive or
liquidated damages, claims for attorney’s fees, costs and disbursements,
individual or class action claims, or demands of any kind whatsoever, you have
or might have against them or any of them, whether known or unknown, in law or
equity, contract or tort, arising out of or in connection with your employment
with the Company, or the termination of that employment, or otherwise, and
however originating or existing, from the beginning of time through the date of
your signing this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
Page 2
 
b.       This release includes, without limiting the generality of the
foregoing, any claims you may have for wages, bonuses, commissions, penalties,
compensation, deferred compensation, vacation pay, other paid time off,
separation benefits, defamation, invasion of privacy, negligence, emotional
distress, improper discharge (based on contract, common law, or statute,
including any federal, state or local statute or ordinance prohibiting
discrimination or retaliation in employment), violation of the United States
Constitution, the Illinois Constitution, the Illinois Human Rights Act, Ill.
Rev. Stat. Ch. 775, the Illinois Equal Wage Act, Ill. Rev. Stat. Ch. 820, the
Illinois Smokers’ Rights Law, Ch. 820, Title VII of the Civil Rights Act, 42
U.S.C. § 2000e et seq., the Age Discrimination in Employment Act, 29 U.S.C. §§
621, et seq., the Americans with Disabilities Act, 42 U.S.C. § 12101 et seq.,
the Employee Retirement Income Security Act of 1976, 29 U.S.C. § 1001 et seq.,
the Family and Medical Leave Act, 29 U.S.C. § 2601 et seq., any claim arising
under Illinois Statutes, any claim arising under Chicago or other local
ordinances, including, but not limited to, the Chicago Human Rights Ordinance,
and any claim for retaliation, harassment or discrimination based on race,
color, religion, sex, pregnancy, national origin, ancestry, citizenship status,
age, marital status, gender identity, sexual orientation, parental status,
source of income status, military discharge status, military status, arrest
record, or physical, mental or perceived handicap or disability, or other
protected class, or sexual or other harassment. You hereby waive any and all
relief not provided for in this Agreement. You understand and agree that, by
signing this Agreement, you waive and release any past, present, or future claim
to employment with the Company.


c.       If you file, or have filed on your behalf, a charge, complaint, or
action, you agree that the payment described above in Section 2 is in complete
satisfaction of any and all claims in connection with such charge, complaint, or
action and you waive, and agree not to take, any award of money or other damages
from such charge, complaint, or action.


d.       You are not, by signing this Agreement, releasing or waiving (1) any
vested interest you may have in any 401(k) or profit sharing plan by virtue of
your employment with the Company, (2) any rights or claims that may arise after
the Agreement is signed, (3) the post-employment payment specifically promised
to you under Section 2 of this Agreement, (4) the right to institute legal
action for the purpose of enforcing the provisions of this Agreement, (5) any
rights you have under workers compensation laws, (6) any rights you have under
state unemployment compensation benefits laws, or (7) the right to file a charge
of discrimination with a governmental agency, although, as noted above, you
agree that you will not be able to recover any award of money or damages if you
file such a charge or have a charge filed on your behalf.
 
e.       The Company, as used in this Agreement, shall mean uBid.com Holdings,
Inc. and its and their parent, subsidiaries, divisions, affiliated entities,
insurers, and its and their present and former officers, directors,
shareholders, trustees, employees, agents, representatives, attorneys, and
consultants, and the successors and assigns of each, whether in their individual
or official capacities, and the current and former trustees or administrators of
any pension or other benefit plan applicable to the employees or former
employees of the Company, in their official and individual capacities..
 
 
 

--------------------------------------------------------------------------------

 
Page 3
 
4.       Notice of Right to Consult Attorney and Twenty-One (21) Day
Consideration Period. By signing this Agreement, you acknowledge and agree that
the Company has informed you by this Agreement that (1) you have the right to
consult with an attorney of your choice prior to signing this Agreement, and (2)
you are entitled to twenty-one (21) days from the receipt of this Agreement to
consider whether the terms are acceptable to you. The Company encourages you to
use the full 21-day period to consider this Agreement, but you have the right,
if you choose, to sign this Agreement prior to the expiration of the twenty-one
(21) day period.


5.       Notification of Rights under the Federal Age Discrimination in
Employment Act (29 U.S.C. § 621 et seq.). You are hereby notified of your right
to rescind the release of claims contained in Paragraph 3 with regard to your
rights arising under the federal Age Discrimination in Employment Act, 29 U.S.C.
§ 621 et seq., within seven (7) calendar days of your signing this Agreement. In
order to be effective, the rescission must (a) be in writing; (b) delivered to
Patricia A. Hamm, EVP - Human Resources, uBid.com Holdings, Inc., 4400 Baker
Road, Minnetonka, Minnesota 55343, by hand or mail within the required period;
and (c) if delivered by mail, the rescission must be postmarked within the
required period, properly addressed to Patricia A. Hamm as set forth above, and
sent by certified mail, return receipt requested. This Agreement will be
effective upon the expiration of the 7-day period without rescission. You
understand that if you rescind any part of this Agreement in accordance with
this Paragraph 5, you will not receive the separation pay described in Paragraph
2.


6.       Return of Property. By signing this Agreement, you acknowledge and
agree that all documents and materials relating to the business of, or the
services provided by, the Company are the sole property of the Company. By
signing this Agreement you further agree and represent that you have returned to
the Company all of its property, including but not limited to, all company
documents, records and keys.


7.       Confidential and Proprietary Information. By signing this Agreement,
you acknowledge and agree that you have had access in your employment with the
Company to confidential and proprietary information of the Company and further
acknowledge and agree that the release or disclosure of any confidential or
proprietary information will cause the Company irreparable injury. By signing
this Agreement, you acknowledge that you have not used or disclosed, and agree
that you will not at any time use or disclose, directly or indirectly, to any
other entity or person, any confidential or proprietary information of the
Company. For purposes of this Agreement, the term “confidential or proprietary
information” shall include, but not be limited to, information about the
personal or business affairs of the Company’s customers, vendors, or employees.
 
 
 

--------------------------------------------------------------------------------

 
Page 4
 
8.       Confidentiality. You promise and agree not to disparage the Company or
disclose or discuss, directly or indirectly, in any manner whatsoever, any
information regarding either (a) the contents and terms of this Agreement, or
(b) the substance and/or nature of any dispute between the Company and any
employee or former employee, including yourself. You agree that the only people
with whom you may discuss this confidential information are your legal and
financial advisors and your spouse, if applicable, provided they agree to keep
the information confidential, or as otherwise required by law.


9.       Sarbanes-Oxley Certifications. You promise and agree to provide
Sarbanes-Oxley Section 302 and Section 906 Certifications, certified to the best
of your knowledge, in support of the Sarbanes-Oxley Section 302 and Section 906
Certifications which will be required to be provided by the Company’s new Chief
Executive Officer in the Company Quarterly Report on Form 10-Q for the period
ending September 30, 2007.


10.       Remedies. If you breach any term of this Agreement, the Company shall
be entitled to its available legal and equitable remedies, including but not
limited to suspending and recovering any and all payments and benefits made or
to be made under this Agreement and payment by you of the Company’s reasonable
attorneys’ fees and costs. If the Company seeks and/or obtains relief from an
alleged breach of this Agreement, all of the provisions of this Agreement shall
remain in full force and effect.


11.       Non-Admission. It is expressly understood that this Agreement does not
constitute, nor shall it be construed as an admission by the Company or you of
any liability or unlawful conduct whatsoever. The Company and you specifically
deny any liability or unlawful conduct.


12.       Successors and Assigns. This Agreement is personal to you and may not
be assigned by you without the written agreement of the Company. The rights and
obligations of this Agreement shall inure to the successors and assigns of the
Company.


13.       Enforceability. If a court finds any term of this Agreement to be
invalid, unenforceable, or void, the parties agree that the court shall modify
such term to make it enforceable to the maximum extent possible. If the term
cannot be modified, the parties agree that the term shall be severed and all
other terms of this Agreement shall remain in effect.


14.       Law Governing. This Agreement shall be governed and construed in
accordance with the laws of the State of Illinois.


15.       Full Agreement. This Agreement contains the full agreement between you
and the Company and may not be modified, altered, or changed in any way except
by written agreement signed by both parties. The parties agree that this
Agreement supersedes and terminates any and all other written and oral
agreements and understandings between the parties.
 
 
 

--------------------------------------------------------------------------------

 
Page 5
 
16. Acknowledgment of Reading and Understanding. By signing this Agreement, you
acknowledge that you have read this Agreement, including the release of claims
contained in Section 3, and understand that the release of claims is a full and
final release of all claims you may have against the Company and the other
entities and individuals covered by the release. By signing, you also
acknowledge and agree that you have entered into this Agreement knowingly and
voluntarily.


The offer contained in this Agreement will expire at 5:00 p.m. on October 12,
2007. After you have reviewed this Agreement and obtained whatever advice and
counsel you consider appropriate regarding it, please evidence your agreement to
the provisions set forth in this Agreement by dating and signing both copies of
the Agreement. Please then return one copy of this Agreement to me in the
envelope provided by no later than October 12, 2007. You should keep the other
copy for your records. We wish you the best in your future endeavors.


Sincerely,




Steven Sjoblad
Chairman of the
Board of Directors
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 
Page 6

 
ACKNOWLEDGMENT AND SIGNATURE


By signing below, I, Robert H. Tomlinson, Jr., acknowledge and agree to the
following:


·
I have had adequate time to consider whether to sign this Separation Agreement
and Release.

·
I have read this Separation Agreement and Release carefully.

·
I understand and agree to all of the terms of the Separation Agreement and
Release.

·
I am knowingly and voluntarily releasing my claims against the Company.

·
I have not, in signing this Agreement, relied upon any statements or
explanations made by the Company except as for those specifically set forth in
this Separation Agreement and Release.

·
I intend this Separation Agreement and Release to be legally binding.

·
I am signing this Separation Agreement and Release on or after my last day of
employment with the Company.





Accepted this ______ day of __________________, 2007.




_______________________________
Robert H. Tomlinson, Jr.
 
 
 
 
 
 
 
 

--------------------------------------------------------------------------------

 



